Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on December 1, 2022.

Status of Claims
Amendment of claims 1-5, 9-10, 20, 25, 28 and 31-33, and cancellation of claims 8, 15 and 17-19 is acknowledged.
Claims 1-7, 9-14, 16 and 20-33 are currently pending and are the subject of this office action.
Claims 6-7, 14, 16, 22-24, 26, 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 24, 2019.
Claims 11-13 are further withdrawn since they do not encompass the elected species hypromellose.
Amended claims 32-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 1-5, 9-10, 20-21, 25, 27-28 and 31 recite a pharmaceutical composition, while claims 32-33 recite a method of treating influenza with the above composition.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-5, 9-10, 20-21, 25, 27-28 and 31 are presently under examination.
The following species elected by Applicant on June 1, 2022 are under examination:
Titanium oxide as the light-stabilizing substance,
Hypromellose as the polymer, and
Croscarmellose sodium as the disintegrator,


Priority
The present application is a 371 of PCT/JP2018/042220 filed on 11/15/2018, and claims priority to foreign application JAPAN JP2017-222068 filed on 11/17/2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim(s) 1-5, 9-10, 21, 25, 27-28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et. al. (WO 2016/175224 (03-11-2016), cited by Applicant, cited in previous office action) in view of Asami et. al. (US 2009/0215700, cited in previous office action) and Yamaoka et. al. (US 2005/0038072, cited in previous office action) and in view of Fretzen et. al. (US 2014/0287034, cited in previous office action) and Nishiura et. al. (US 2014/0242158, cited in previous office action), and in view of Delaet et. al. (US 2012/0009259) and Liang et. al. (US 2011/0009347)

WO 2016/175224 (Kawai et. al.) is the PCT counterpart to US 10,392,406 (Kawai et. al.). 
WO 2016/175224 has a 102(a)(1) date as a result of its March 11, 2016 publication date.   
Because WO 2016/175224 and US 10,392,406 appear to have identical disclosures, and because the WO document was published in Japanese language designating the United States, the US Patent US 10,392,406, which is the National Stage entry of WO 2016/175224 is being used as a translation of WO 2016/175224.   As such, any reference hereinafter to column and line numbers will be based upon the US Patent 10,392,406, but should be interpreted as referring to the corresponding disclosure of the aforementioned WO counterpart.

  For claims 1-5, 9-10 and 20, Kawai teaches pharmaceutical compositions of antiviral compounds of general formula (I):

    PNG
    media_image1.png
    174
    218
    media_image1.png
    Greyscale
and more specifically:

    PNG
    media_image2.png
    155
    176
    media_image2.png
    Greyscale
(see abstract; column 18, section (14), bottom compound; column 19, line 26 through column 20, line 27; column 42, lines 6-23; column 175, lines 30-48; and claim 1).  The pharmaceutical compositions can be in solid form (see column 175, lines 35-36) comprising a coating layer (see column 19, section (24), lines 53-58).

Kawai does not teach the presence of titanium oxide or talc.  However, Kawai teaches the presence of lubricants and in particular calcium stearate (see column 185, line 20, line 30, line 40).  Asami teaches that talc and titanium oxide are lubricants like calcium stearate (see [0733]) and Yamaoka, like Asami teaches that talc and titanium oxide are lubricants like calcium stearate (see [0251]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for the skilled in the art to replace one functional equivalence (a lubricant like for example calcium stearate) for another (talc or titanium oxide) with an expectation of success, since the prior art establishes that both function in similar manner.

Kawai does not teach the presence of the cellulosic polymer hypromellose.  However, Kawai teaches the presence of binders in general (see column 42, line13 and line 26; and column 175, line42) and in particular crystalline cellulose (see column 185, lines 49-50).  Fretzen teaches that hypromellose is a cellulosic polymer binder like crystalline cellulose (see [0053]), that can be present in a coating layer (see [0092]).  
Nishiura, like Fretzen, teaches that hypromellose is a cellulosic polymer binder like crystalline cellulose (see [0058]), that can be present in the coating layer (see Table 8 on paragraph [0138]). 
Before the effective filing date of the claimed invention it would have been prima facie obvious for the skilled in the art to replace one functional equivalence (a binder like for example crystalline cellulose) for another (hypromellose) with an expectation of success, since the prior art establishes that both function in similar manner.

Kawai does not teach the presence of the disintegrator croscarmellose sodium.  However, Kawai teaches the presence of disintegrators in general (see column 42, line 13 and line 27; and column 185, lines 45-52).
Delaet teaches that croscarmellose sodium is a disintegrant (see [0059]).  Liang, like Delaet, teaches that croscarmellose sodium is a disintegrant (see [0089]).  
Before the effective filing date of the claimed invention it would have been prima facie obvious for the skilled in the art to replace one functional equivalence (a disintegrator) for another (croscarmellose sodium) with an expectation of success, since the prior art establishes that both function in similar manner.

All this will result in the practice of claims 1-5, 9-10 and 20 with a reasonable expectation of success.


	The prior art is silent regarding the preparation according to claim 21, “wherein the color difference ΔE is not more than 13 at optical illumination of 1.2 million lux.”
However, “a color difference ΔE is not more than 13 at optical illumination of 1.2 million lux” seems to be claiming a property of the above formulation made obvious by the prior art.  “A color difference ΔE is not more than 13 at optical illumination of 1.2 million lux” will naturally flow from the teachings of the prior art (see above rejection) since both have the same or similar structural components (a solid pharmaceutical composition of compound (I) further comprising croscarmellose sodium, a polymer like hypromellose and talc or titanium oxide).
Apparently, Applicant has discovered a new property ("a color difference ΔE is not more than 13 at optical illumination of 1.2 million lux”) of the composition anticipated by the prior art (a solid pharmaceutical composition of compound (I) further comprising croscarmellose sodium, a polymer like hypromellose and talc or titanium oxide).
MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: a color difference ΔE is not more than 13 at optical illumination of 1.2 million lux) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation made obvious by the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claim 21 with a reasonable expectation of success.

Regarding claim 25, the prior art is silent regarding the solid formulation being packaged in an aluminum blister package.  However, aluminum blister packages are routinely used in the pharmaceutical industry to package drugs, thus resulting in the practice of claim 25 with a reasonable expectation of success.


For claim 27, Kawai further teaches that the formulation can be in the form of a granule or a tablet (see column 42, lines 8 and 19; see column 175, line 36; and see Examples 1 and 3 on column 185), thus resulting in the practice of claim 27 with a reasonable expectation of success.


The prior art is silent regarding the preparation according to claim 28 “wherein the release rate of the compound represented by formula (I) is not less than 80% after 45 minutes of initiation of dissolution test.”
However, “the release rate of the compound represented by formula (I) is not less than 80% after 45 minutes of initiation of dissolution test” seems to be claiming a property of the above formulation made obvious by the prior art.  “The release rate of the compound represented by formula (I) is not less than 80% after 45 minutes of initiation of dissolution test” will naturally flow from the teachings of the prior art (see above rejection) since both have the same or similar structural components (a solid pharmaceutical composition of compound (I) further comprising croscarmellose sodium, a polymer like hypromellose and talc or titanium oxide).
Apparently, Applicant has discovered a new property ("the release rate of the compound represented by formula (I) is not less than 80% after 45 minutes of initiation of dissolution test”) of the composition anticipated by the prior art (a solid pharmaceutical composition of compound (I) further comprising croscarmellose sodium, a polymer like hypromellose and talc or titanium oxide).
MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: the release rate of the compound represented by formula (I) is not less than 80% after 45 minutes of initiation of dissolution test) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation made obvious by the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claim 28 with a reasonable expectation of success.

For claim 31, Kawai teaches that the pharmaceutical compositions can comprise between 0.05 mg and 500 mg of compound (see column 175, lines 49-57), which overlaps with the instantly claimed range (from 10 mg up to 80 mg).
According to MPEP 2144.05:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
All this will result in the practice of claim 31 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:
	
Applicant argues that:
C. 1. Light stabilizing substance
Examiner’s response:
The prior art does not have to teach that calcium stearate is a “light-stabilizing substance”.  The prior art simply teaches that calcium stearate is a lubricant and that titanium oxide and talc are also lubricants like calcium stearate, as such they are functional equivalent (i.e. they are all lubricants).  The fact that Applicant discovered that titanium dioxide or talc, unlike calcium stearate might have “light-stabilizing properties” might have some scientific value, however  MPEP 2112 I states: 
“The discovery of a previously unappreciated property (“light-stabilizing properties”) of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
 From the patentability point of view the fact is whether the skilled in the art will be motivated to replace one type of lubricant (i.e. calcium stearate) for another (i.e. talc or titanium dioxide), regardless of the properties that Applicant might have discovered for these lubricants. 

Applicant argues that:
E Unexpected results
Examiner’s response:
The differences that Applicant claims do not seem to amount to anything unexpected.  According to MPEP 716.02:
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
December 5, 2022.